               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. Lin Wood, Jr.,

             Plaintiff,                            CIVIL ACTION FILE NO.
                                                   1:20-cv-04651-SDG
v.
Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,
             Defendants.


           ATTORNEY DECLARATION OF AMANDA R. CALLAIS

      I, Amanda R. Callais, state as follows:

      1.     My name is Amanda R. Callais. I am over 18 years of age and have

personal knowledge of the below facts, which are true and accurate to the best of my

knowledge and belief.

      2.     I am an attorney with the firm of Perkins Coie LLP, and counsel for

Proposed Defendant-Intervenors the Democratic Party of Georgia, DSCC, and

DCCC. I make this declaration in support of Proposed Defendant-Intervenors’

Opposition to Plaintiff’s Motion for Preliminary Injunction.

      3.     Attached hereto as Exhibit 1 is a true and correct copy of Georgia

Secretary of State Brad Raffensperger’s NOTICE OF PUBLIC CONTEST
SELECTION OF RISK LIMITING AUDIT, which is publicly available at

https://sos.ga.gov/admin/uploads/RLA_Public_Notice_11092020.pdf.

      4.      Attached hereto as Exhibit 2 is a true and correct copy of the article:

Tal Axelrod, Georgia secretary of state announces hand recount of presidential

race, THE HILL (Nov. 11, 2020), https://thehill.com/homenews/campaign/525476-

georgia-secretary-of-state-announces-hand-recount.

      5.      Attached hereto as Exhibit 3 is a true and correct copy of Georgia

Secretary of State Brad Raffensperger’s Press Release: Monitors Closely Observing

Audit-Trigger Full Hand Recount: Transparency is Built into Process (Nov. 13,

2020),     https://sos.ga.gov/index.php/elections/monitors_closely_observing_audit-

triggered_full_hand_recount_transparency_is_built_into_process.

      6.      Attached hereto as Exhibit 4 is November 12, 2020 Official Election

Bulletin sent by Chris Harvey, State Elections Director, to all County Election

Officials and County Registrars regarding the official “Audit Instructions.”

      7.      Attached hereto as Exhibit 5 is a true and correct copy of the May 1,

2020 Official Election Bulletin sent by Chris Harvey, State Elections Director, to all

County Election Officials and County Registrars regarding “Absentee Ballot

Signature Review Guidance.”




                                         -2-
      8.     Attached hereto as Exhibit 6 is a true and correct copy of Georgia

Secretary of State Brad Raffensperger’s Press Release: Number of Absentee Ballots

Rejected for Signature Issues in the 2020 Election Increased 350% From 2018 (Nov.

18, 2020), which is publicly available at https://sos.ga.gov/index.php/elections

/number_of_absentee_ballots_rejected_for_signature_issues_in_the_2020_election

_increased_350_from_2018.

      9.     Attached hereto as Exhibit 7 is a true and correct copy of Georgia State

Elections Board, Notice of Intent to Post a Rule of the State Elections Board, Chapter

183-1-14     and     Notice      of    Public     Hearing     (Mar.      5,    2020),

https://sos.ga.gov/admin/files/SEB%20Rule%20183.1.14.13%20Reposted%20Rul

es%20RE%20SEB%202.28.2020.pdf (scheduling public hearing for April 15,

2020).

      10.    Attached hereto as Exhibit 8 is a true and correct copy of the official

election results as of November 18, as published by the Georgia Secretary of State

at Election Results: President of the United States, https://results.enr.clarity

elections.com/GA/105369/ (last visited Nov. 18, 2020). County level results are

available for download on the left-hand side of the page under the heading

“Reports.”




                                         -3-
      11.   Attached hereto as Exhibit 9 is a true and correct copy of a Facebook

post by Georgia Secretary of State Georgia Secretary of State Brad Raffensperger,

available at GA Secretary of State Brad Raffensperger (@GASecretaryofState),

FACEBOOK          (Nov.        15,       2020),        https://www.facebook.com/

GASecretaryofState/photos/a.2134798756635689/3559519377496946.

      12.   Attached hereto as Exhibit 10 is a true and correct copy of the article:

Tim Reid, Republican Georgia secretary of state says no sign of widespread fraud

in vote count, REUTERS (Nov. 11, 2020, 2:54PM), https://www.reuters.com/article

/us-usa-election-georgia-recount-raffenpe/republican-georgia-secretary-of-state-

says-no-sign-of-widespread-fraud-in-vote-count-idUSKBN27R33P.

      13.   Attached hereto as Exhibit 11 is a true and correct copy of the article:

Amy Gardner, Ga. secretary of state says fellow Republicans are pressuring him to

find ways to exclude ballots, THE WASHINGTON POST (Nov. 16, 2020), https://www.

washingtonpost.com/politics/brad-raffensperger-georgia-vote/2020/11/16/6b6cb2f

4-283e-11eb-8fa2-06e7cbb145c0_story.html.

      14.   Attached hereto as Exhibit 12 is a true and correct copy of the article:

Stefan Becket, 2020 election “most secure in history,” security officials say, CBS

News (Nov. 13, 2020), https://www.cbsnews.com/live-updates/2020-election-most-

secure-history-dhs/.


                                       -4-
      15.    Attached hereto as Exhibit 13 is a true and correct copy of the article:

Mark Niesse, Absentee ballots can begin to be opened, but not counted, in Georgia,

THE ATLANTA JOURNAL-CONSTITUTION (October 19, 2020), https://www.ajc.com/

politics/absentee-ballots-can-begin-to-be-opened-but-not-counted-in-georgia

/BRBLHVUJOFHB5OEHAMZV34HPDA/.

      16.    Attached hereto as Exhibit 14 is a true and correct copy of the article:

Brian O’Shea, Georgia recount: Metro Atlanta counties offer live feeds for voters to

watch,      THE   ATLANTA       JOURNAL-CONSTITUTION         (Nov.     15,    2020),

https://www.ajc.com/politics/election/georgia-recount-metro-atlanta-counties-

offer-live-feeds-for-voters-to-watch/6MCEZ5N4JJGKTEC4IU7ELDOIRQ/.

      17.    Attached hereto as Exhibit 15 is November 13, 2020 Official Election

Bulletin sent by Chris Harvey, State Elections Director, to all County Election

Officials and County Registrars regarding the “Allowing More Credentialed

Monitors at Risk Limiting Audit Allowing Libertarian Party Monitors.”

      18.    Attached hereto as Exhibit 16 is a true and correct copy of the expert

report of Dr. Jonathan Rodden of Stanford University, dated November 18, 2020.




                                        -5-
Dated: November 19, 2020.   Amanda R. Callais
                            Amanda R. Callais*
                            PERKINS COIE LLP
                            700 Thirteenth Street NW, Suite 800
                            Washington, DC 20005
                            Telephone: (202) 654-6200
                            Facsimile: (202) 654-6211
                            acallais@perkinscoie.com
                            Counsel for Proposed Intervenor-
                            Defendants
                            *Pro Hac Vice Application Pending




                             -6-
               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

L. Lin Wood, Jr.,

             Plaintiff,                              CIVIL ACTION FILE NO.
                                                     1:20-cv-04651-SDG
v.
Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,
             Defendants.


                           CERTIFICATE OF SERVICE
      I hereby certify that on November 19, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record.

Dated: November 19, 2020.                       Adam M. Sparks
                                                Counsel for Proposed Intervenor-
                                                Defendants




                                          -7-
